Citation Nr: 1507390	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-13 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

3.  Entitlement to service connection for a skin disorder, to include dermatitis.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to an increased rating greater than 10 percent for residuals left auxiliary vein thrombosis.

6.  Entitlement to an increased rating greater than 10 percent for moderate advanced degenerative osteoarthritis with history of chondromalacia patella right knee.

7.  Entitlement to an increased rating greater than 10 percent for moderate advanced degenerative osteoarthritis with history of residual anterior cruciate ligament injury of the left knee.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976 and from August 1978 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Initially, with respect to the Veteran's psychiatric disorder claim, the Board recognizes that the Veteran's original claim listed the disability as PTSD.  In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the claim has been categorized as listed above.

As to the hearing loss claim, the Board recognizes that the Veteran's original claim was one for entitlement to a compensable rating for left ear hearing loss.  Since that time, however, in a March 2010 rating decision the RO granted entitlement to service connection for right ear hearing loss.  In light of the foregoing and given that the Veteran's contentions involve his overall inability to hear in certain circumstances and situations, affording the Veteran the benefit of the doubt the claim has been expanded as listed above.

In a July 2012 substantive appeal form, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled for February 2014, but the Veteran indicated in a February 2014 statement that he wished to withdraw his request for a hearing and asked that the appeal be sent to the Board as soon as possible.  

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

All the above-listed issues save entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric examinations correspond to no greater than a level III hearing loss for the right ear and no greater than a level II hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the RO issued a notice letter in June 2007 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not reported treatment with VA for his bilateral hearing loss disability.  TRICARE and Social Security Administration (SSA) records have been associated with the claims file and private medical records identified by the Veteran have been associated, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the RO provided the Veteran appropriate VA audiological examinations in July 2007 and February 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  Indeed, as will be discussed in greater detail below, the Veteran has submitted multiple private audiological examinations subsequent to February 2010 that clearly document the extent of his disability and do not support a compensable rating for the bilateral hearing loss.  To the extent that these private audiograms show some decrease in hearing acuity from the time of the February 2010, the Board finds that the audiograms clearly establish the severity of the Veteran's disability for the time period from February 2010.  As such, a new examination is not necessary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The examination reports are thorough and supported by the other evidence of record.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his VA examinations.  Furthermore, the Board notes that the February 2010 VA examination report discussed the Veteran's claim that his current predominant symptom was difficulty understanding speech in normal everyday interactions with his family and while on the telephone, which caused difficulty in his work in sales.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the February 2010 examiner discussed the functional effects of the Veteran's hearing problems in the examination report.  Moreover, the Veteran in multiple statements and during his April 2012 RO hearing has extensively discussed the functional effects caused by his hearing problems.  Therefore, the Board finds a remand for a VA examination to further document the functional effects of the Veteran's hearing problems would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Veteran's claim is ripe for appellate disposition.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The Veteran alleges that the RO erroneously failed to assign him a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Shortly after filing his claim, in July 2007 the Veteran was afforded a VA examination.  At that time, the Veteran reported loss of hearing over the past 20 years and that he had the greatest difficulty with his hearing in the presence of background noise.  The results of the private audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
20
40
45
30
LEFT
25
25
50
50
38

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent in the right ear and 100 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 30 for the right ear and 38 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Veteran underwent another VA audiological examination in February 2010.  At that time, the Veteran's chief complaint was the loss of hearing noted over the previous 4 years.  The hearing loss affected his work and daily activities in that he had trouble with normal everyday interactions with his family, had trouble on the phone, and had difficulty at his work in sales.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
25
50
55
38
LEFT
25
30
60
65
45

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the right ear and 92 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 38 for the right ear and 45 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In November 2011, the Veteran underwent audiological testing by a private otolaryngologist.  The accompanying cover letter specifically indicated that speech recognition testing was done utilizing the Maryland CNC word list.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
20
55
55
36
LEFT
15
35
60
55
41

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in the right ear and 92 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 36 for the right ear and 41 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In January 2014, the Veteran again underwent audiological testing by a private otolaryngologist.  The accompanying cover letter specifically indicated that speech recognition testing was done utilizing the Maryland CNC word list.  The contemporaneous treatment record indicated that the Veteran's hearing to conversational voice was mildly impaired.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
30
30
60
60
45
LEFT
35
40
65
65
51

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent in the right ear and 88 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 45 for the right ear and 51 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III for the right ear and II for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Additionally, with respect to the Veteran's argument that his hearing tests were not fair, because they were tested in sound proof rooms with full volume, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.

Here, there is no evidence of a change in the Veteran's hearing since the January 2014 private audiogram and, therefore, nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level at any point since service connection was granted.  Staged ratings, therefore, are inapplicable here.  See Hart, 21 Vet. App. at 505.  Considering the results of the VA examinations and private audiograms, entitlement to a compensable rating is denied.

This decision by no means diminishes the fact that the Veteran has service-connected hearing loss; however, for VA compensation purposes, such hearing loss must reach a prescribed level of severity before it is considered a compensable disability.  In this case, the Veteran's hearing loss has not reached that level.  The noncompensable rating is appropriate.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports difficulty understanding speech in certain situations, including hearing others in normal conversation, in the presence of background noise, and while on the telephone.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations in person or over the telephone is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for right and left knee injuries, bilateral tinnitus, bilateral hearing loss, and residuals of left axillary vein thrombosis.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as will be discussed in greater detail below, the Board finds that the issue of entitlement to TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

As to the other claims on appeal, the Board concludes that additional development is necessary prior to their final adjudication.

As to the Veteran's psychiatric disorder claim, he has reported several in-service stressors that he believes contributed to his current psychiatric problems.  As noted by the RO, at least two of these claimed stressors potentially involve fear of hostile military or terrorist activity, as contemplated by 38 C.F.R. § 3.304(f)(3) (2014).  Specifically, the Veteran has contended that his current diagnosis of PTSD is related to fear of attack across the DMZ while stationed in South Korea in 1993 and 1994.  This service is confirmed by the Veteran's service personnel records.  In addition, he also contends that he was stationed in Saudi Arabia in October and November 1994 when Saddam Hussein staged his military on the Kuwaiti border as if he was going to invade again.  The Veteran feared that the Iraqis would fire more Scud missiles.  Unfortunately, the Veteran's personnel file appears incomplete, as it includes only 5 pages, and his DD 214 does not confirm that service.  As such, a remand is required to attempt to associate the remainder of the Veteran's service personnel file with the claims file.  Once associated, the AOJ should confirm whether the Veteran had service in Saudi Arabia in October and November 1994 during Operation Vigilant Warrior, as claimed.

Irrespective of the results of the foregoing, given that the Veteran does have a diagnosis of PTSD and has confirmed service in South Korea in 1993 and 1994 (as well as from July 1980 through July 1981), the Veteran should be scheduled for a VA psychiatric examination with a VA psychiatrist or psychologist (or psychiatrist or psychologist with whom VA has contracted) to confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor (or stressors if the service in Saudi Arabia can be confirmed).

Consideration of the Veteran's claim for service connection for sleep apnea, including as secondary to PTSD, remains deferred pending resolution of the Veteran's PTSD claim, as the sleep apnea claim is inextricably intertwined therewith.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

As to the Veteran's skin claim, he contends that he noticed skin problems on his chest while in service after returning from Saudi Arabia in 1994.  He contends that he did not report skin problems in service because it was not overly large or bothersome.  The Board does note that within one year of his separation from service that during a November 1995 VA general medical examination the Veteran had what looked like fungal dermatitis at the base of the coccyx.  Similarly, in a November 1995 private treatment record the Veteran was referred to dermatology for skin problems in the buttock region.  Thereafter, the Veteran was treated intermittently for various skin problems, including contact dermatitis of the left foot.  In March 2007, the Veteran was diagnosed with dermatophytosis.  Based on the Veteran's statements and the near proximity of noted skin problems to service, the Board concludes that a VA examination is necessary.

As to the Veteran's right and left knee and left axillary vein thrombosis claims, statements from the Veteran, his representative, and his private treatment providers all indicate a worsening of symptomatology since the last VA examinations in February 2010.  A February 2014 psychiatric treatment record indicated that his pain in the knees and left shoulder/arm had increased.  A January 2014 letter from a private orthopedist indicated that the current 10 percent ratings for the knees were "woefully inadequate" and that x-rays from a few years previously showed that there was no cartilage left on the inside of the left knee and very little on the inside of the right knee.  He indicated that the Veteran's knees were bad enough to warrant replacement.  An April 2010 letter from the same physician made similar overall findings.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the above contentions, the claims must be remanded in order to afford the Veteran a VA examination to determine the current severity of his service-connected right and left knee and left axillary vein thrombosis disabilities.

The Board notes that in multiple private medical statements submitted by the Veteran the treatment provider has stated that the Veteran is unemployable due to multiple disabilities, including several of the above service-connected disabilities and others to which entitlement to service connection has been claimed.  In light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Associate the Veteran's entire service personnel file with the claims file.  All attempts to obtain such records should be documented and if such records are determined to be unavailable, a memorandum to that effect should be associated with the claims file.

3.  After the above is complete, to the extent possible, schedule the Veteran for an examination of his claimed skin disability.  The examiner is requested to review the claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct a physical examination, with any indicated diagnostic testing.  

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed skin disability, potentially to include contact dermatitis and dermatophytosis, was incurred in or is otherwise related to any incident of the Veteran's military service.  In that regard, the examiner's attention is directed to the November 1995 VA examination report, November 1995 private treatment record noting skin problems, the subsequent treatment records for skin problems, and the Veteran's statements regarding the onset of his skin problems.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for appropriate VA examination(s), to include a complete physical examination, in order to determine the current severity of his (a) right knee, (b) left knee, and (c) left axillary vein thrombosis disabilities.  The complete claims file must be provided to the examiner(s) for review in conjunction with the examination(s), and the examiner(s) should note that it has been reviewed.  The examination report(s) also should discuss the impact of the disabilities on the Veteran's occupational functioning.

5.  After the above is complete, readjudicate the Veteran's claims, to include TDIU.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


